Citation Nr: 1414372	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  13-25 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Bryan Held, Claims Agent


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2012, the power of attorney for the Veteran's former claims agent was revoked in favor of accredited claims agent Bryan Held. 

In August 2013, the Veteran withdrew the issues of service connection for hearing loss and tinnitus.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In May 2012, the Veteran's private physician reported treating the Veteran for degenerative changes resulting in knee arthroplasty.  The doctor concluded that the injury the Veteran sustained to his left knee during service in Vietnam may have been a contributing factor to the development of arthritis of his knee requiring surgery.  

The Veteran was afforded a VA examination in April 2013.  Although the examiner concluded that it is not at least as likely as not that the Veteran's current left knee disability is related to service, noting a one-time visit/treatment for the left knee and a negative x-ray examination consistent with a self-limited knee condition during service, the opinion does not address the May 2012 private opinion or the Veteran's statements regarding the continuity of symptomatology.  The April 2013 VA opinion is inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA left knee examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left knee disability, to include degenerative changes resulting in left knee arthroplasty, had an onset during service or within the initial year after service or is otherwise related to service.  

The opinion must address the May 2012 private opinion and the Veteran's statements regarding continuity of left knee symptoms since service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



